Citation Nr: 1828157	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-40 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for right collar bone fracture.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for mid/low back injury.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for cervical spine injury.

4.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for right knee injury.

5.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for left knee injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1984 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO denied entitlement to compensation under 38 U.S.C. § 1151 for right collar bone fracture, mid/low back injury, cervical spine injury, and bilateral knee injury.  In September 2014, the Veteran filed a notice of disagreement (NOD) with these denials.  In October 2014, the RO issued a statement of the case (SOC) as to these five issues, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

During the September 2015 Board hearing, the Veteran contended that in May 2013 he was in a motor vehicle accident, which resulted in the five injuries at issue here.  He asserted that he was being transported from his compensated work therapy (CWT) job at the National Cemetery in Sturgis to his home at the time of the accident.  Furthermore, he asserted that he was told that regulations entitle him to benefits for such injuries because the accident occurred while being transported in a VA-owned van.  A South Dakota Emergency Medical Services (EMS) report shows that the Veteran was involved in a high-speed roll over van accident on the highway on May 10, 2013.

Notably. 8 C.F.R. § 3.361(d)(3) states that, to establish that the provision of a CWT program proximately caused a veteran's disability, it must be shown that a veteran's participation in an essential activity or function of the CWT program provided or authorized by VA proximately caused the disability.  Additionally, the veteran must have been participating in such CWT program provided or authorized by VA as part of an approved CWT program under 38 U.S.C. § 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the CWT program that VA provided or authorized.

The Board also notes that in a January 2, 2013, Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside a Board decision, involving similar facts as the instant case, denying entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151.  The Court reasoned that the Board failed to address adequately whether the commute to and from rehabilitation classes that were part of a vocational rehabilitation program was an essential activity or function or necessary component of the rehabilitation services furnished by VA.

In light of the relevant regulations and the guidance provided by the Court's January 2, 2013, Memorandum Decision, the Board finds that, on remand, documentation regarding the Veteran's CWT program should be obtained, to include his dates of participation; the Veteran's duties involved in the program; whether the Veteran's program was provided or authorized by VA as part of an approved CWT program under 38 U.S.C. § 1718; and the circumstances surrounding his mode of transportation to and from his CWT program.  Further, documentation regarding the van involved in the May 10, 2013, accident should also be obtained on remand, to include information on what the van was used for and whether the van was owned by VA.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain further information regarding the Veteran's CWT program, to include his dates of participation; the Veteran's duties involved in the program; whether the Veteran's program was provided or authorized by VA as part of an approved CWT program under 38 U.S.C. § 1718; and the circumstances surrounding his mode of transportation to and from his CWT program.  All records/responses received should be associated with the claims file.

2.  Undertake appropriate action to obtain further information regarding the van involved in the Veteran's May 10, 2013, accident, to include information on what the van was used for and whether the van was owned by VA.  All records/responses received should be associated with the claims file.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

5.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




